Citation Nr: 1614424	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-48 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1986 and February 2006 to April 2007, with additional reserve service.   

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a back disability. A review of the record indicates that further development is necessary prior to adjudicating the Veteran's claim.

The Board first remanded this case in May 2013 to allow for further development. Specifically, the Board remanded to provide the Veteran with a new VA back examination, to determine whether his current back disability was causally related to active duty or, in the alternative, clearly and unmistakably not aggravated by active duty. A veteran has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

The Veteran underwent VA back examination in August 2013. At that time, the VA examiner diagnosed the Veteran with mild degenerative disc disease of the lumbar spine. The examiner then opined that it is less likely than not that the Veteran's disability was caused by or the result of military service, and less likely than not that the Veteran's disability was aggravated beyond its natural progression by military service. In doing so, the VA examiner noted that the claims file contains only one report of an in-service injury, when the Veteran pulled a back muscle while doing sit-ups in March 1984. As a result, the examiner opined that the Veteran's condition was most likely caused by a supervening injury that occurred after discharge in 1986. 

The Board finds that the August 2013 VA examiner did not substantially comply with its remand directives of May 2013. Although the VA examiner clearly references the Veteran's March 1984 injury, the examiner does not address the possible nexus between the Veteran's current disability and the in-service event. Further, while the VA examiner opined that the Veteran's condition was most likely caused by a supervening injury, the examiner provides no additional information on this purported injury or the evidence of record that supports this contention. Finally, the VA examiner did not address whether the purported supervening injury was aggravated during the Veteran's second period of service. 

As such, the Board finds that remand is warranted to obtain an additional examination and opinion. 38 U.S.C.A. 5103A, 5101(a) (West 2014) 38 C.F.R. 3.159 (2015). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA back examination to determine whether any current back disorder is related to service. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should identify all back disorders found.

Based on the physical examination and review of the claims file, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding in-service injuries and his symptomatology since service, the examiner should then address the following:

a.  The examiner is requested to offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that any diagnosed back disability pre-existed either of  the Veteran's two periods of service.  

b.  If it is found that any back disorder pre-existed a period of service, the examiner should specify which period of active duty and identify the evidence upon which this opinion is based.  The examiner should also address whether the disability worsened during either period of service, and if so provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that a pre-existing back disorder, if found, was not aggravated during a period of active duty.  (in other words, it is clear and unmistakable that any worsening was due to the natural progression of the disability.  The examiner should identify the evidence upon which this opinion is based. 

Aggravation is defined as a permanent worsening beyond the naturally progression of the disease or disability.

c.  If the disability did not pre-exist either period of service, or was aggravated during a period of service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any back disability is causally or etiologically related to service, to include the reported March 1984 injury incurred while performing sit-ups;

The VA examiner is reminded that regardless of whether the VA examination demonstrates a current back disability, the assessment must include consideration of any back disability diagnosed during the pendency of the appeal. 

A complete rationale must be provided for any opinion or conclusion expressed.

2.  Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




